Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 1 of 18 PAGEID #: 302




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Ranjitha Subramanya, et al.                      :
individually and on behalf of a class of those   :
similarly situated,                              :
                                                 :
              Plaintiffs,                        : Case No. 2:20-CV-3707
                                                 :
       v.                                        : Chief Judge Algenon L. Marbley
                                                 :
United States Citizenship and Immigration        :
Services, et al.                                 :
                                                 : Magistrate Judge Deavers
                                                 :
              Defendants.                        :

                                            ORDER

       This matter is before the Court on Plaintiffs’ Motion for a Temporary Restraining Order

(“TRO”). (ECF No. 2, No. 17). On July 28, 2020, Defendant filed a response requesting that this

Court dismiss Plaintiffs’ complaint. (ECF No. 35). This Court held a hearing on the motion for a

TRO on July 29, 2020 at 3:00 p.m. For the reasons set forth below, this Court GRANTS Plaintiffs’

motion for a temporary restraining order (ECF No. 2, No. 17) and DENIES Defendants’ Motion

to Dismiss (ECF No. 35).

                                     I.      BACKGROUND

       Plaintiff, Ms. Ranjitha Subramanya, is a native of India, but is in the United States as a

nonimmigrant with H-4 status. (ECF No. 2 at 5). She had previously been granted an Employment

Authorization Document (“EAD”) which expired on June 7, 2020. Id. Before the card expired, in

December 2019, Ms. Subramanya applied for an extension of her H-4 status and for an extension

of her EAD. Id. at 5-6. Ms. Subramanya’s application for an extension of her status and for the

EAD was granted by USCIS on April 7, 2020. Despite the fact that her application for an EAD
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 2 of 18 PAGEID #: 303




had been granted, however, USCIS had not printed or mailed her this card. Id. at 6. Since June 7,

2020, Ms. Subramanya has been unable to work. Id. at 15.

        Plaintiff Subramanya alleges that USCIS typically produces and mails EADs to approved

applicants within 48 hours of approval, but that USCIS is experiencing delays with production

because it terminated a contract with a printing company that it had previously used to print these

cards. Id. at 8. Plaintiff alleges that the EAD is the only document that is legally sufficient to

provide evidence of her legal authorization to work in the United States and that her employer has

notified her that she will be terminated if she does not provide a valid unexpired EAD by August

9, 2020. Id. at 6.

        On July 22, 2020, Plaintiff filed this suit, for herself and on behalf of a class of similarly

situated individuals, requesting that this Court order USCIS to print her EAD within seven days,

pursuant to 28 U.S.C § 1361, the Administrative Procedures Act, 5 U.S.C. § 706(1)-(2) and the

Due Process Clause of the Fifth Amendment of the United States Constitution.

        On July 27, 2020 Plaintiffs’ counsel filed an amended complaint adding as Plaintiffs Carlos

Francisco Rodriguez Martinez, Lucrecia Rosa Ramos, and Kebin Palma Sanchez. (ECF No. 17 at

5-6). Mr. Martinez is a native and citizen of Honduras and resides in Trenton, New Jersey. Id. at

5. His application for an EAD was approved on June 5, 2020, but he has not received his EAD. Id.

Plaintiff Ramos is a native and citizen of Guatemala residing in a Los Angeles homeless shelter.

Id. Ramos’ application for an EAD was approved on May 18, 2020 but Ramos has not received

their EAD. Plaintiff Sanchez is a native and citizen of Honduras, also residing in a Los Angeles

homeless shelter. Id. His application for an EAD was approved on June 17, 2020 but Mr. Sanchez

has not received his EAD.




                                                  2
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 3 of 18 PAGEID #: 304




       In the amended complaint, Plaintiffs’ counsel provides an update as to Plaintiff

Subramanya’s EAD. Apparently, on July 24, 2020, USCIS notified Plaintiff Subramanya that it

had mailed her EAD to her. (ECF No. 17 at 4). On July 28, 2020 Plaintiffs’ counsel indicated that

Ms. Subramanya had received her EAD. (ECF No. 34). In lieu of a response, the United States

filed a motion to dismiss Plaintiffs’ complaint arguing that Plaintiff Subramanya’s claims are

moot, that venue is not proper in the Southern District of Ohio, and that this Court lacks jurisdiction

to review the individual and class claims. (ECF No. 35).

                                  II.     STANDARD OF REVIEW

       A Temporary Restraining Order (“TRO”) is an emergency measure. See McGirr v. Rehme,

Case No. 16-464, 2017 U.S. Dist. LEXIS 61151, at *10 (S.D. Ohio Apr. 21, 2017). Federal Rule

of Civil Procedure 65(b), on an application for a temporary restraining order, requires a Court to

examine whether “specific facts in an affidavit or a verified complaint clearly show that immediate

and irreparable injury, loss, or damage will result to the movant.” Fed. R. Civ. P. 65(b)(1)(A). A

temporary restraining order is meant “to prevent immediate and irreparable harm to the

complaining party during the period necessary to conduct a hearing on a preliminary injunction.”

Dow Chemical Co. v. Blum, 469 F. Supp. 892, 901 (E.D. Mich. 1979).

       To obtain temporary injunctive relief, it is of paramount importance that the party establish

immediacy and irreparability of injury. See, e.g., Women’s Med. Prof’l Corp. v. Baird, No. 03-

CV-162, 2008 WL 545015, at *1–2 (S.D. Ohio Feb. 27, 2008) (focusing on the irreparability and

immediacy of harm before ruling on motion for TRO). While a Court is permitted to consider the

four factors required for issuance of a preliminary injunction, immediacy and irreparability of harm

are threshold considerations and “all that is required.” ApplianceSmart, Inc. v. DeMatteo, 2018

WL 6727094, at *2 (S.D. Ohio Dec. 21, 2018). The “burden of proving that the circumstances



                                                  3
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 4 of 18 PAGEID #: 305




‘clearly demand’ such an extraordinary remedy is a heavy one” since the party seeking “the

injunction must establish its case by clear and convincing evidence.” Marshall v. Ohio Univ., No.

2:15-CV-775, 2015 WL 1179955, at *4 (S.D. Ohio Mar. 13, 2015) (citing Overstreet v. Lexington–

Fayette UrbanCnty. Gov't, 305 F.3d 566, 573 (6th Cir.2002)); Honeywell, Inc. v. Brewer–Garrett

Co., 145 F.3d 1331 (6th Cir.1998)).

                                          III.    ANALYSIS

                                            A. Jurisdiction

       Defendants’ Motion to Dismiss argues that this Court lacks jurisdiction to adjudicate

Plaintiffs’ claims because: (1) Plaintiff Subramanya has received her EAD and her claims are

therefore moot; (2) venue is not proper in this Court since Plaintiff Subramanya’s claims are moot

and since Plaintiffs fail to allege that any of the material events or omissions at issue in this case

occurred in this district; (3) Plaintiffs lack standing since the statute requiring EADs to be issued

does not specify a time frame for printing and therefore Plaintiffs can state no redressable injury.

(ECF No. 35). For the reasons indicated below, this Court finds that it has jurisdiction to adjudicate

Ms. Subramanya’s claims on behalf of a class.

           1. Whether Ms. Subramanya’s claims are Moot

       Defendants first argue that Ms. Subramanya’s individual Claims are moot and that she

therefore cannot serve as a class representative because she has received her EAD. (ECF No. 35

at 8). Plaintiffs argue that although Ms. Subramanya has received her EAD, several of the

exceptions to the mootness doctrine apply that permit her to remain in the case as a named plaintiff.

       Article III, § 2 of the United States Constitution vests federal courts with jurisdiction to

address “actual cases and controversies.” Coalition for Gov't Procurement v. Fed. Prison Indus.,

Inc., 365 F.3d 435, 458 (6th Cir. 2004) (citing U.S. CONST. art III, § 2). Federal courts are



                                                  4
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 5 of 18 PAGEID #: 306




prohibited   from    rendering     decisions   that   “do    not    affect   the   rights   of   the

litigants.” Id. (citing Southwest Williamson County Cmty. Assoc. v. Slater, 243 F.3d 270, 276 (6th

Cir. 2001)). This is broadly known as justiciability doctrine and encompasses the concepts of

mootness and ripeness. A case becomes moot “when the issues presented are no longer live or

parties lack a legally cognizable interest in the outcome.” See Cleveland Branch, N.A.A.C.P. v.

City of Parma, OH, 263 F.3d 513, 530 (6th Cir. 2001) (quoting County of Los Angeles v.

Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 59 L.Ed.2d 642 (1979)). In essence, the mootness

doctrine posits that cases, which, due to changed circumstances, can no longer impact the interests

of the litigants, may not be adjudicated in the federal courts. See DeFunis v. Odegaard, 416 U.S.

312, 94 S.Ct. 1704, 40 L.Ed.2d 164 (1974) (finding moot plaintiff’s case challenging the

constitutionality of a state law school's admissions process where plaintiff was nearing completion

of his final year in law school when the case reached the United States Supreme Court for review

and he would not go through law school admission process again). Finally, although a plaintiff

generally has the burden of demonstrating that a court has jurisdiction over its claims, the “heavy

burden” of demonstrating mootness falls on the party asserting it. Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs (TOC), Inc., 528 U.S. 167, 189 (2000).

       There are exceptions to the mootness doctrine. First, a case will not be dismissed when a

plaintiff's claim has become moot if the circumstances are such that the injury is capable of

repetition, yet evading review. Weinstein v. Bradford, 423 U.S. 147, 148–49, 96 S.Ct. 347, 46

L.Ed.2d 350 (1975). Second, there exists an exception for inherently transitory matters. See County

of Riverside v. McLaughlin, 500 U.S. 44, 52 (1991) (noting that “[s]ome claims are so inherently

transitory that the trial court will not have even enough time to rule on a motion for class

certification before the proposed representative's individual interest expires.”) (internal citations



                                                 5
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 6 of 18 PAGEID #: 307




and quotation marks omitted). Third, the picking-off exception to the applicability of mootness

doctrine applies to prevent “defendants from strategically avoiding litigation by settling or

buying off individual named plaintiffs in a way that ‘would be contrary to sound judicial

administration.’” Unan v. Lyon, 853 F.3d 279, 285 (6th Cir. 2017).

        The Supreme Court recognizes an exception to mootness in cases that are “capable of

repetition, yet evading review.” See Murphy v. Hunt, 455 U.S. 478, 102 S. Ct. 1181, 71 L.Ed.2d

353 (1982). The Court has explained that, “the ‘capable of repetition, yet evading review’ doctrine

[is] limited to the situation where two elements combined: (1) the challenged action was in its

duration too short to be fully litigated prior to its cessation or expiration, and (2) there was a

reasonable expectation that the same complaining party would be subjected to the same

action again.” Weinstein v. Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 46 L.Ed.2d 350 (1975). The

capable of repetition yet evading review exception applies here because the challenged action of a

delay in printing EADs will always be too short to be fully litigated, since the longest delay alleged

here was approximately 100 days. See e.g., Kingdomware Techs., Inc. v. United States, 136 S. Ct.

1969, 1976, 195 L. Ed. 2d 334 (2016) (applying capable of repetition yet evading review mootness

exception and noting “[w]e have previously held that a period of two years is too short to complete

judicial review of the lawfulness of the procurement.”). This exception also applies because Ms.

Subramanya will likely have to renew her application for an EAD in the future. If she is approved,

she will face the same delays that are challenged as unreasonable in the instant case. See Lawrence

v. Blackwell, 430 F.3d 368, 371 (6th Cir. 2005) (noting the proper focus is whether “‘the

controversy was capable of repetition and not ... whether the claimant had demonstrated that a

recurrence of the dispute was more probable than not.’”) (internal citations omitted) (emphasis in

original)).



                                                  6
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 7 of 18 PAGEID #: 308




       The inherently transitory exception to mootness also applies in this case. The inherently

transitory exception permits a plaintiff whose own claim has become moot to continue to represent

the class where: “(1) … the injury [is] so transitory that it would likely evade review by

becoming moot before the district court can rule on class certification, and (2) that it is certain

other class members are suffering the injury.” Wilson v. Gordon, 822 F.3d 934, 945 (6th Cir. 2016).

This exception applies here since any named plaintiff’s EAD will likely be issued before this Court

can certify a class and because it is certain that other putative class members are suffering the same

injury. Plaintiffs have submitted a large number of declarations of potential class members and at

the hearing, this Court heard testimony from putative class members facing this same issue.

       Finally, the picking off exception to mootness also applies in this case. The picking off

exception applies where a defendant “picks off named plaintiffs in a class action before the class

is certified.” Wilson, 822 F.3d at 947. The Sixth Circuit has clarified that this doctrine applies

where “the defendant is on notice that the named plaintiff wishes to proceed as a class, and the

concern that the defendant therefore might strategically seek to avoid that possibility exists.” Id.

Although this lawsuit challenges unreasonable delay, the reason why each named Plaintiff’s claim

is inherently transitory is that USCIS can moot that representative Plaintiff’s claim by expediting

the printing of that individual’s EAD so as to defeat a class action.

       Therefore, this Court finds that Plaintiff Subramanya’s claims are not moot.

           2. Whether Venue is Proper in the Southern District of Ohio

       Defendant also argues that venue is not proper in this Court since Plaintiff Subramanya’s

claims are moot and since Plaintiffs fail to allege that any of the material events or omissions at

issue in this case occurred in this district. (ECF No. 35 at 18). As indicated above, Ms.

Subramanya’s claims for relief are not moot. Furthermore, pursuant to 28 U.S. Code § 1391(e), in



                                                  7
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 8 of 18 PAGEID #: 309




actions where the Defendant is “an officer or employee of the United States or any agency thereof

acting in his official capacity or under color of legal authority, or an agency of the United States,

or the United States,” venue is proper:

        in any judicial district in which (A) a defendant in the action resides, (B) a substantial part
        of the events or omissions giving rise to the claim occurred, or a substantial part of property
        that is the subject of the action is situated, or (C) the plaintiff resides if no real property is
        involved in the action. Additional persons may be joined as parties to any such action in
        accordance with the Federal Rules of Civil Procedure and with such other venue
        requirements as would be applicable if the United States or one of its officers, employees,
        or agencies were not a party.

28 U.S. Code § 1391(e). Because Plaintiff Subramanya resides within this judicial district, venue

is proper here. See Stafford v. Briggs, 444 U.S. 527, 542 (1980) (“the Committees, and the

Congress intended nothing more than to provide nationwide venue for the convenience of

individual plaintiffs in actions which are nominally against an individual officer but are in reality

against the Government.”); Sidney Coal Co., Inc. v. Massanari, 221 F. Supp. 2d 755, 767 (E.D.

Ky. 2002) (“under 28 U.S.C. § 1391(e), this Court concludes that a suit can be brought in a district

in which a single plaintiff resides.”).

            3. Plaintiffs’ Standing for Claims of Unreasonable Delay

        Defendants also argue that Plaintiffs lack standing since the statute requiring EADs to be

issued does not specify a time frame for printing and therefore Plaintiffs can state no redressable

injury. (ECF No. 35).

        The APA states that when reviewing agency action, a “reviewing court shall— (1) compel

agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1). The Supreme

Court has clarified that actions brought pursuant to § 706(1) require, as a threshold matter, that

that the action to be compelled is (1) a “discrete agency action” and (2) a “legally required” action

and not a discretionary action. See Norton v. S. Utah Wilderness All., 542 U.S. 55, 64 (2004). The

requirement that the agency action to be compelled be “discrete” is intended to prohibit “broad
                                                    8
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 9 of 18 PAGEID #: 310




programmatic attacks” that are better suited for “wholesale improvement … in the offices of [an

agency] or the halls of Congress, where programmatic improvements are normally made.” Id.

(quoting Lujan v. Natl. Wildlife Fedn., 497 U.S. 871, 891 (1990)). The requirement that the action

to be compelled be a non-discretionary legally required action is intended to “protect agencies

from undue judicial interference with their lawful discretion, and to avoid judicial entanglement

in abstract policy disagreements which courts lack both expertise and information to resolve.” Id.

at 66.

         Here, the agency action to be compelled is both “discrete” and a non-discretionary legally

required action. First, the action to be compelled—the printing of Plaintiffs’ EADs— is a discrete

act that USCIS undertakes in all instances where an individual’s application for an EAD has been

approved. It does not involve the broad programmatic changes or the critique of generally

applicable policies that were rejected by the Supreme Court in Lujan, and instead focuses on the

agency’s act (failure to print a document) in relation to a particular claimant’s case. Furthermore,

the action to be compelled is a non-discretionary, legally required act because USCIS is required

by law to print EADs when an application is approved and USCIS has no discretion in the matter.

See 8 CFR § 274a.13(b) (“If the application is granted, the alien shall be notified of the decision

and issued an employment authorization document valid for a specific period and subject to any

terms and conditions as noted.”) (emphasis added). The applicable regulatory framework requires

USCIS to issue an EAD once the individual’s application has been granted.

         Defendants argue that there is no statute or regulation that assigns a specific deadline or

timeline for printing and mailing EADs and as a result, Plaintiffs cannot establish injury,

causation, or redressability based on the Defendants’ failure to print and mail EADs within 48

hours. (ECF No. 35 at 10-14).



                                                   9
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 10 of 18 PAGEID #: 311




       With respect to Defendants’ arguments on injury and causation, Defendants’ argument

misses the mark by framing the entitlement at issue too narrowly. Defendants argue that

Plaintiffs have no legal right to receive their EADs within 48 hours and that as a result they can

neither establish injury nor causation for the delay in obtaining their EADs. (ECF No. 35 at 15).

Defendants do not dispute that 8 CFR § 274a.13(b) requires them to issue EADs for approved

applicants, arguing instead that the lack of a timeframe gives USCIS discretion to decide when to

issue the EADs. First, Plaintiffs do not claim a right to receive their EADs within 48 hours. They

merely indicate that USCIS has historically printed and mailed EADs within 48-hours of their

approval. The injury claimed in this case is the unreasonable delay in the printing of the EADs as

a result of USCIS’ actions. This is an injury that is contemplated by the APA, since it provides a

redress mechanism for individuals affected by an agency’s unreasonable delay where the action

that is to be compelled is non-discretionary.

       The fact that there is no statute or regulation setting a timeline for action does not mean

that the agency retains unfettered discretion to issue EADs at any time they wish. In fact, courts

reviewing similar claims have determined that the absence of a timeline in a statute or regulation

means that the court retains jurisdiction to decide whether the delay was unreasonable. See

Geneme v. Holder, 935 F. Supp. 2d 184, 192 (D.D.C. 2013) (noting that since the adjustment of

status statute does not specify that USCIS has discretion to decide “whether and when to

adjudicate applications for adjustment of status,” the court “retains jurisdiction over Ms.

Geneme's claim that it has unreasonably delayed the adjudication.”) (citing Dong v. Chertoff,

513 F. Supp. 2d 1158, 1165 (N.D. Cal. 2007)); Shah v. Hansen, 1:07 CV 1576, 2007 WL

3232353, at *7 (N.D. Ohio Oct. 31, 2007) (finding that court had jurisdiction to determine

whether USCIS’ delay in adjudicating plaintiff’s application was unreasonable despite absence



                                                10
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 11 of 18 PAGEID #: 312




of deadline in statute where statutory scheme required USCIS to adjudicate plaintiff’s

applications in a reasonable time). This is because the purpose of § 706(1) of the APA is to

provide individuals affected by unreasonable delays with a mechanism for compelling non-

discretionary agency action. Furthermore, agency action is guided by another provision of the

APA which requires that agencies act within a reasonable time. See 5 U.S.C. § 555(b) (“…With

due regard for the convenience and necessity of the parties or their representatives and within a

reasonable time, each agency shall proceed to conclude a matter presented to it.”) (emphasis

added). This requirement, to conclude a matter within a reasonable time, also applies to USCIS.

See Kim v. Ashcroft, 340 F. Supp. 2d 384, 393 (S.D.N.Y. 2004) (noting that even without a

statutory or regulatory deadline, at some point USCIS’ “failure to take any action runs afoul of

section 555(b)”); Alkassab v. Rodriguez, No. 2:16-cv-1267, 2017 WL 1232428, at *5 (D.S.C.

Apr. 3, 2017) (finding that USCIS’ compliance with the APA is not immune from judicial

review and “failure to take any action on an immigration application could run afoul of the

requirement that an agency conclude the matters presented to it within a reasonable time”);

Houle v. Riding, No. cv-f-07-1266, 2008 WL 223670, at *4 (E.D. Ca. Jan. 25, 2008) (finding that

courts have subject-matter jurisdiction when the APA is combined with 28 U.S.C. § 1331).

Accordingly, Plaintiffs have sufficiently stated both injury and causation.

       Defendants also argue that Plaintiffs cannot establish redressability because there are “no

grounds to sanction the Government for alleged noncompliance with the regulation, since the

regulation contains no timeframe,” citing the Supreme Court’s opinion in Brock v. Pierce

County, 476 U.S. 253, 254 (1986). (ECF No. 35 at 16). Defendants, however, misread Brock and

misunderstand the redress mechanism in § 706(1). First, Plaintiffs are not seeking to sanction the




                                                11
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 12 of 18 PAGEID #: 313




Government and are only seeking to require the Government to produce and mail, in a timely

manner, a document that USCIS has already approved them to receive.

        Second, Brock does not prohibit this Court from requiring the Government to print EADs

that have been unreasonably delayed. In Brock, a county challenged the Secretary of Labor’s

determination that it was required to return federal funding for job training because that decision

was made after a 120 day period mentioned in the statute requiring the Secretary to determine the

truth of an allegation that funds were misused within a certain time frame. Id. at 256. The

Supreme Court did not apply APA § 706(1) and merely held that the Secretary of Labor does not

lose the power to recover misused funds after expiration of the 120-day period specified in §

106(b) of 29 U.S.C § 816(b). Id. at 266. In fact, in the opinion, the Supreme Court explicitly

noted that individuals affected by agency delay are entitled to bring an action in a district court

compelling agency action and to enforce deadlines specified by a statute. See id. at 260 fn. 7

(noting that there are “less drastic remedies available for failure to meet a statutory deadline”

including APA § 706(1) since “[c]learly the statutory command that the Secretary ‘shall’ act

within 120 days does not commit such action to the Secretary's discretion. Moreover, nothing in

CETA appears to bar an action to enforce the 120-day deadline.”). Brock is therefore

inapplicable since Plaintiffs are not seeking a declaration that USCIS lacks discretion or

authority to act or investigate and are instead seeking a statutory remedy that the Supreme Court

has explicitly sanctioned. The remaining cases that Defendants cite for the proposition that

Plaintiffs cannot establish redressability are similarly inapposite since they do not apply or speak

to the applicability of § 706(1) and since Plaintiffs do not seek to limit USCIS’ discretion or

jurisdiction over the adjudication of EAD applications.1


1
 See United States v. James Daniel Good Real Property, 510 U.S. 43, 63-65 (1993) (stating courts cannot
dismiss forfeiture actions filed within statute of limitations where a government officials fails to comply

                                                    12
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 13 of 18 PAGEID #: 314




                                       B. Irreparability of Harm

        The first factor the Court must consider in determining whether to grant a TRO is the

irreparability of harm that the Plaintiffs will face absent injunctive relief. Plaintiffs argue that

absent an order requiring USCIS to print their EADs immediately, they will suffer irreparable

harm in the form of loss of employment, lost wages, and an inability to support themselves and

their dependents in obtaining food, shelter, and health insurance. (ECF No. 17 at 7-14).

        Generally, harm is not irreparable if it is fully compensable by money damages.

Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992). Courts in the Sixth Circuit

generally find that the loss of employment or income do not constitute irreparable harm since the

lost income and wages are fully compensable by money damages. See Overstreet v. Lexington-

Fayette Urb. County Govt., 305 F.3d 566, 579 (6th Cir. 2002) (noting that “income wrongly

withheld may be recovered through monetary damages in the form of back pay.”).

        Where, however, the lost income and wages are not recoverable because the entity

causing this loss is a sovereign, courts consider that harm irreparable. See Monster Energy Co. v.

Baran, EDCV19871JGBKKX, 2020 WL 1652548, at *3 (C.D. Cal. Mar. 26, 2020) (determining

that plaintiff’s lost wages due to denial of H1B status constituted irreparable harm where they

were not recoverable against administrative agency, USCIS); Chamber of Com. of U.S. v.

Edmondson, 594 F.3d 742, 770–71 (10th Cir. 2010) (noting that the “[i]mposition of monetary

damages that cannot later be recovered for reasons such as sovereign immunity constitutes



with a procedural timing requirement when Congress does not specify a consequence for noncompliance);
United States v. Montalvo-Murillo, 495 U.S. 711, 717-18 (1990) (defendant was not entitled to release
because of the Government’s the failure to comply with the Bail Reform Act’s prompt hearing provision);
Hendrickson v. FDIC, 113 F.3d 98, 102 (7th Cir. 1997) (determining that FDIC was entitled to remove
bank president and noting that agencies do not lose jurisdiction over a matter for failure to comply with
statutory time limits unless the statute specifies a consequence for failure to abide by that time limit);
Dipeppe v. Quarantillo, 337 F.3d 326, 333-34 (3d Cir. 2003) (delay in processing plaintiff’s removal for
committing an aggravated felony did not entitle her to relief from removal and permanent resident status).

                                                   13
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 14 of 18 PAGEID #: 315




irreparable injury.”); Clarke v. Off. of Fed. Hous. Enter. Oversight, 355 F. Supp. 2d 56, 65

(D.D.C. 2004) (noting “courts have recognized that economic loss may constitute ‘irreparable

harm’ where a plaintiff's alleged damages are unrecoverable”); Ohio Oil Co. v. Conway, 279

U.S. 813, 814 (1929) (determining that taxes paid pursuant to challenged tax law would

constitute irreparable harm where plaintiff would be unable to recover what was paid if the

statute were found to be invalid).

        Here, the damages for lost wages would not be recoverable against USCIS as a federal

agency since these agencies enjoy sovereign immunity. See Muniz-Muniz v. U.S. Border Patrol,

741 F.3d 668, 671 (6th Cir. 2013) (noting that “[s]overeign immunity extends to agencies of the

United States” and “federal officers [acting] in their official capacities” but the APA waiver of

sovereign immunity “extends to all non-monetary claims against federal agencies and their

officers sued in their official capacity”); see also California Assn. of Priv. Postsecondary

Schools v. DeVos, 344 F. Supp. 3d 158, 170 (D.D.C. 2018) (noting that “economic loss sustained

due to a federal administrative action is typically ‘uncompensable’ in the sense that federal

agencies enjoy sovereign immunity, and the waiver of sovereign immunity in the APA does not

reach damages claims”).

        Furthermore, courts in the Sixth Circuit routinely find that the prospect of losing health

insurance benefits constitutes irreparable injury. See e.g., Bailey v. AK Steel Corp., 1:06CV468,

2006 WL 2727732, at *11 (S.D. Ohio Sept. 22, 2006) (finding that plaintiffs had demonstrated

irreparable harm where they alleged that they would be required to pay more for health insurance

premiums and would lose access to medical, prescription medication, dental, and vision benefits

if they did not).




                                                 14
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 15 of 18 PAGEID #: 316




       Accordingly, Plaintiffs have demonstrated that they face irreparable harm if USCIS does

not provide them with their EADs immediately.

                                        C. Immediacy of Harm

       In conjunction with the potential of irreparable harm absent injunctive relief, the Court

must also consider the immediacy of the harm Plaintiffs face. Fed. R. Civ. P. 65 (b)(1)(A). During

the hearing, named Plaintiff Ramos testified that they were living in a shelter and unable to accept

employment due to the fact that they did not have an EAD. Other named and putative class

members testified that they are unable to accept or obtain employment without their EADs and are

consequently unable to provide for themselves and their immediate family members.

       One such putative class member, Dr. Meng Huan Lee, testified that he had recently

completed a periodontics program and had been offered employment as a periodontist, but is

unable to begin work because he does not have an EAD. Dr. Lee received notice that his

application for an EAD had been approved on June 12, 2020, but has yet to receive the card. Dr.

Lee testified that his current health insurance is set to expire at the end of July and he is unable to

obtain health insurance through his employer without a valid EAD. He further testified that the

inability to work impacts his ability to provide health care for his family, including his wife who

is pregnant and needs regular access to prenatal care. The threat of harm is immediate for Dr. Lee

since his health insurance will expire before this Court can conduct a preliminary injunction

hearing.

       The inability to provide for oneself and one’s family members constitutes an immediate

threat of harm for many of the named and putative class Plaintiffs, since those individuals are left

to rely on the mercy and kindness of others for basic necessities such as shelter and food. An

additional risk of immediate harm is also posed to both Plaintiffs Ramos and Sanchez, who reside



                                                  15
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 16 of 18 PAGEID #: 317




at homeless shelters and cannot leave those shelters until they receive their EADs. Both of those

Plaintiffs are concerned about the possibility of contracting the COVID-19 virus by remaining at

the shelter. This too poses a risk of immediate harm.2

                                         D. Class wide Relief

       Plaintiffs request that temporary injunctive relief be granted on a class wide basis even

though no determination on class certification has taken place. (ECF No. 2 at 15-18). This does

not, however, prevent Plaintiffs from obtaining interim relief on a class-wide basis since “there is

nothing improper about a preliminary injunction preceding a ruling on class certification.”

Gooch v. Life Inv'rs Ins. Co. of Am., 672 F.3d 402, 433 (6th Cir. 2012). A court is permitted to

grant temporary injunctive relief to members of a putative class before class certification. See

Wright v. City of Cincinnati, 450 F. Supp. 2d 831, 841 (S.D. Ohio 2006) (granting temporary

injunctive relief to members of a putative class prior to decision on class certification since the

motion for class certification was likely meritorious); Mays v. Dart, 20 C 2134, 2020 WL

1812381, at *3 (N.D. Ill. Apr. 9, 2020) (“a district court has general equity powers allowing it to

grant temporary or preliminary injunctive relief to a conditional class.”); Wilson v. Williams,

4:20-CV-00794, 2020 WL 1940882, at *6 (N.D. Ohio Apr. 22, 2020) (granting temporary

injunctive relief to conditional class), vacated, 961 F.3d 829 (6th Cir. 2020).

       Plaintiffs have filed an emergency motion requesting that this Court certify a class of

individuals, but this Court will rule upon that request by separate entry. In the amended

complaint Plaintiffs seek to represent a nationwide class of:




2
 The CDC recognizes that homeless individuals are at risk of infection when there is community spread
of COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-
shelters/unsheltered-homelessness.html, last accessed 7/27/2020.

                                                  16
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 17 of 18 PAGEID #: 318




       All aliens who reside in the United States and have submitted an Application for
       Employment Authorization that has been approved by USCIS, but who have not received
       an EAD.

(ECF No. 17 at 14). Accordingly, this Court will grant temporary injunctive relief to both named

Plaintiffs and putative class members who meet the class definition outlined in Plaintiffs’

complaint.

                                        IV.     CONCLUSION

       For the reasons stated above, this Court DENIES Defendants’ motion to dismiss (ECF No.

35). This Court GRANTS Plaintiffs’ motion for a temporary restraining order. (ECF No. 2, No.

34).

       As indicated during the hearing, this Court hereby waives the bond requirement.

Plaintiffs are not required to post bond on this matter, given the financial hardship that named

Plaintiffs and putative class plaintiffs face. See, e.g., USACO Coal Co. v. Carbomin Energy,

Inc., 689 F.2d 94, 100 (6th Cir. 1982) (“Finally, under Fed. R. Civ. Pro. 65(c) the amount of

security given by an applicant for an injunction is a matter for the discretion of the trial court,

which may in the exercise of that discretion even require no security at all.”).

       This Temporary Restraining Order will remain in effect until adjournment of the

Preliminary Injunction hearing. The Preliminary Injunction hearing will be held on August 10,

2020 at 9:30 a.m. before the Honorable Algenon L. Marbley, via virtual courtroom. The Court

will not continue the hearing date except upon written motion supported by an affidavit

demonstrating exceptional circumstances, made immediately upon the party’s or counsel’s

receipt of notice of the existence of exceptional circumstances.

       Defendants’ response to Plaintiffs’ motion for injunctive relief is due by August 5, 2020.

Plaintiffs’ reply is due by August 7, 2020. The focus of the parties’ briefing should address whether

the requirements of class certification have been met and the four factors the Court will consider
                                                  17
Case: 2:20-cv-03707-ALM-EPD Doc #: 42 Filed: 08/03/20 Page: 18 of 18 PAGEID #: 319




in determining whether a Preliminary Injunction is warranted: (1) whether the movant has a strong

likelihood of success on the merits; (2) whether the movant would suffer irreparable injury absent

the injunction; (3) whether issuance of the injunction would cause substantial harm to others; and

(4) whether the public interest would be served by the issuance of the injunction.

       The Court shall handle all discovery disputes for the purposes of the Preliminary Injunction

briefing. The parties, or a party may move to consolidate the Preliminary Injunction hearing with

trial on the merits. This motion should be brought prior to August 5, 2020, or it will be considered

waived.


       IT IS SO ORDERED.




                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE
DATE: August 3, 2020




                                                18
